ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of second degree robbery, section 569.030, RSMo 1994. The trial court sentenced him as a prior and persistent offender, section 558.016, RSMo 1994, to nine years imprisonment. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).